889 A.2d 818 (2005)
276 Conn. 929
STATE of Connecticut
v.
Sigfredo DeJESUS.
Supreme Court of Connecticut.
Decided December 14, 2005.
Frederick W. Fawcett, supervisory assistant state's attorney, in support of the petition.
Adele V. Patterson, assistant public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 92 Conn.App. 92, 883 A.2d 813 (2005), is granted, limited to the following issue:
"Whether the Appellate Court properly held that the trial court's charge on conspiracy was deficient because it did not set forth an essential element, the object of the conspiracy?"
The Supreme Court docket number is SC 17576.